Case 2:17-cv-07846-CJC-AS Document 63 Filed 02/03/21 Page 1 of 2 Page ID #:539



  1

  2

  3

  4

  5

  6

  7
                               UNITED STATES DISTRICT COURT
  8
                     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  9
 10    MARY JONES,                        Case No. CV 17-7846-CJC (AS)
 11                         Plaintiff,
                                          ORDER ACCEPTING FINDINGS,
 12             v.
                                          CONCLUSIONS AND RECOMMENDATIONS
 13    XAVIER BECERRA, et. al.,
                                          OF UNITED STATES MAGISTRATE JUDGE
 14                         Defendants.
 15

 16
            Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 17
      First Amended Complaint, all of the records herein, and the Report
 18
      and Recommendation of a United States Magistrate Judge, to which
 19
      no objections were filed. 1 Accordingly, the Court concurs with and
 20
      accepts the findings and conclusions of the Magistrate Judge in
 21
      the Report and Recommendation.
 22

 23         IT IS ORDERED that Judgment shall be entered DISMISSING this

 24   action with prejudice.
 25

 26
            1
            The Notice of Filing Report and Recommendation and the Report
 27   and Recommendation, dated January 12, 2021, were returned to the
      Court as undeliverable. See Dkt. Nos. 60-61.
 28
Case 2:17-cv-07846-CJC-AS Document 63 Filed 02/03/21 Page 2 of 2 Page ID #:540



  1         IT IS FURTHER ORDERED that the Clerk serve copies of this
  2   Order and the Judgment on Plaintiff at her current address of
  3
      record.
  4

  5   DATED: February 3, 2021

  6

  7                                             ______________________________
                                                      CORMAC J. CARNEY
  8                                             UNITED STATES DISTRICT JUDGE
  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            2
